          Case 1:19-cr-10340-WGY Document 1 Filed 09/12/19 Page 1 of 4




                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS


                                                      Criminal No.
UNITED STATES OF AMERICA

                                                      Violation:
               V.


                                                      Count One: Possession of Ammunition after
JULIEN KING,                                          Domestic Violence Conviction
                                                      (18 U.S.C. § 922(g)(9))
             Defendant
                                                      Forfeiture Allegation:
                                                      (18 U.S.C. § 924(d); 28 U.S.C. § 2461(c))

                                           INDICTMENT


                                            COUNT ONE
                    Possession of Ammunition after Domestic Violence Conviction
                                        (18 U.S.C. § 922(g)(9))

The Grand Jury charges:

       On or about March 29, 2019, in Framingham, in the District of Massachusetts, the

defendant,

                                           JULIEN KING,

knowing that he was previously convicted in a court ofa misdemeanor crime of domestic violence,

to wit: Assault and Battery on a Family or Household Member, in violation of Massachusetts

General Laws Chapter 265 Section 13M, out of Framingham District Court, on or about January

26, 2017, in criminal case number 1649CR003085, did knowingly possess, in and affecting

commerce, ammunition, that is, approximately 44 rounds of assorted .22 caliber ammunition and

one spent .22 caliber cartridge case.

       All in violation of Title 18, United States Code, Section 922(g)(9).
            Case 1:19-cr-10340-WGY Document 1 Filed 09/12/19 Page 2 of 4




                           FIREARM FORFEITURE ALLEGATION
                         (18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c))

The Grand Jury further finds:

        1.     Upon conviction of the offense in violation of Title 18, United States Code,

Sections 922(g)(9), set forth in Count one of this Indictment, the defendant,

                                         JULIEN KING,

shall forfeit to the United States, pursuant to Title 18, United States Code, Section 924(d)(1),

and Title 28, United States Code, Section 2461(c), any firearm or ammunition involved in or

used in any knowing commission of the offense. The property to be forfeited includes, but is

not limited, to the following:

       a.      Approximately 44 rounds of assorted .22 caliber ammunition and one spent .22
               caliber cartridge case; and

       b.      J. Stevens Arms Co., Model 53-B, .22 caliber bolt-action rifle containing no serial
               number.


        2.     If any of the property described in Paragraph 1, above, as being forfeitable

pursuant to Title 18, United States Code, Section 924(d)(1), and Title 28, United States Code,

Section 2461(c), as a result of any act or omission of the defendant ~

                      a. cannot be located upon the exercise of due diligence;

                      b. has been transferred or sold to, or deposited with, a third party;

                      c. has been placed beyond the jurisdiction of the Court;

                      d. has been substantially diminished in value; or

                      e. has been commingled with other property which cannot be divided
                         without difficulty;
          Case 1:19-cr-10340-WGY Document 1 Filed 09/12/19 Page 3 of 4




it is the intention of the United States, pursuant to Title 28, United States Code, Section 2461(c),

incorporating Title 21, United States Code, Section 853(p), to seek forfeiture of any other

property of the defendant up to the value of the property described in Paragraph 1 above.

       All pursuant to Title 18, United States Code, Section 924, and Title 28, United States

Code, Section 2461.
          Case 1:19-cr-10340-WGY Document 1 Filed 09/12/19 Page 4 of 4




                                                     A TRUE BILL




                                                     FOREPERSON




                                hjJ^
         IE SULLIVAN mCOBUS
ASSISTANT UNITEdSsTATES ATTORNEY
DISTRICT OF MASSACHUSETTS


District of Massachusetts: SEPTEMBER 12, 2019
Returned into the District Court by the Grand Jurors and filed.



                                                      )EPUTY CLERK

                                                         q-\'2_-(9

                                                            \.o-7
